Title: From Thomas Jefferson to Chiefs of Nations, 6 January 1806
From: Jefferson, Thomas
To: Chiefs of Nations


                        
                            Jan. 6. 1806.
                        
                        My friends & children, chiefs of the Foxes, Sacs, & Poutewatamies
                        We have long known each other by hear say, our people have had some intercourse together, but this is the
                            first time that our friends the Sacs and Foxes have visited us at the seat of government. I take you all by the hand of
                            friendship, & give you a hearty welcome. I thank the great spirit who has inspired you with the desire to come & see
                            us, who has protected you through the journey & brought you safely to the residence of your friends, and I hope he will
                            have you constantly in his safekeeping & restore you in good health to your nations & families.
                        My friends & children, born in the same land, and approaching every day nearer & nearer to one another as
                            neighbors, we should live together as one family, in peace & friendship, doing to each other all the good we can. our
                            nation is numerous & strong; but we wish to be just to all: and particularly to be kind and useful to all our red
                            children. we propose, as fast as we can do it, to establish factories among them to supply them with the necessaries they
                            want & to recieve their furs and peltries in exchange. we want no profit in this business. we shall ask from them only
                            what every thing costs us, and give for their furs & pelts whatever we can get for them again. I am persuaded that in
                            doing this we can make your situation better than it is; and we have no other motive for doing it.
                        My friends and children, I am endeavoring to persuade all the nations of red men to live in peace Etc
                            from [a] to [b.]
                        look at your brethren in the South. they have been for some time following my advice, they have left off
                            wars, they are increasing Etc from [c] to [d]—and tell them that we wish, as a true father should do, that we may all
                            live together as one houshold, & that before they strike one another they should come to their father and let him
                            endeavor to make up the quarrel.
                        My children, you have come a long journey to see us. You have now reached to where the waters are constantly
                            Etc from [e] to [f.] I wish you to see all you can Etc from [g.] to
                            the end.
                        
                            Th: Jefferson
                            
                        
                    